             Case 2:08-cr-00212-TLN Document 693 Filed 11/13/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:08-CR-00212-TLN-1
12                                Plaintiff,            STIPULATION TO CONTINUE HEARING;
                                                        FINDINGS AND ORDER
13                         v.
                                                        DATE: November 19, 2020
14   MIGUEL EDWARDO VASQUEZ, JR.,                       TIME: 9:30 a.m.
                                                        COURT: Hon. Troy L. Nunley
15                               Defendant.
16

17                                              STIPULATION

18          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States Attorney,

19 through Aaron D. Pennekamp, Assistant United States Attorney, attorneys for plaintiff, and Heather

20 Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers, attorneys for

21 Miguel Edwardo Vasquez, Jr., that the admit/deny hearing currently scheduled for November 19, 2020

22 be vacated and the matter continued to January 28, 2021, at 9:30 a.m.

23          The reasons for the continuance are those described in General Order Nos. 611, 612, 617, and

24 618, as well as the fact that—in light of the COVID-19 pandemic, which has delayed defense counsel’s

25 investigation attempts—the defense needs more time to investigate the charges alleged in the Probation

26 Violation Petition.

27          Vasquez is currently out-of-custody and his probation officer reports that he has continued to

28 perform well while on release. Vasquez’s probation officer therefore has no objection to continuing the

      STIPULATION CONTINUING HEARING                    1
             Case 2:08-cr-00212-TLN Document 693 Filed 11/13/20 Page 2 of 2


 1 currently scheduled admit/deny hearing, as requested by the parties.

 2         IT IS SO STIPULATED.

 3
     Dated: November 12, 2020                              MCGREGOR W. SCOTT
 4                                                         United States Attorney
 5
                                                           /s/ AARON D. PENNEKAMP
 6                                                         AARON D. PENNEKAMP
                                                           Assistant United States Attorney
 7

 8
     Dated: November 12, 2020                              /s/ DOUG BEEVERS
 9                                                         DOUG BEEVERS
10                                                         Counsel for Defendant
                                                           MIGUEL EDWARDO
11                                                         VASQUEZ, JR.

12

13

14                                        FINDINGS AND ORDER

15         IT IS SO FOUND AND ORDERED this 12th day of November, 2020.

16

17

18

19                                                              Troy L. Nunley
                                                                United States District Judge
20

21

22

23

24

25

26

27

28

      STIPULATION CONTINUING HEARING                   2
